 Case 3:20-cv-01819-DMS-WVG Document 7 Filed 11/13/20 PageID.34 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                          UNITED STATES DISTRICT COURT
13                        SOUTHERN DISTRICT OF CALIFORNIA
14
      • CARRANZA, individually and
   JAIME                                             Case No. 3:20-CV-01819-DMS-WVG
15 on behalf of all others similarly situated,

16
                        Plaintiff,                   ORDER GRANTING JOINT
17                                                   MOTION TO EXTEND TIME TO
18         vs.                                       RESPOND TO PLAINTIFF’S
                                                     COMPLAINT
19
   THE TERMINIX INTERNATIONAL
20 COMPANY LIMITED PARTNERSHIP,                      Complaint served:     10/27/2020
                                                     Current Response Due: 11/17/2020
21
                        Defendant.                   New Response Date: 12/17/2020
22     •

23

24

25

26
27

28

                                                 1
           ORDER GRANTING JOINT MOTION TO EXTEND TIME TO FILE RESPONSE TO COMPLAINT
 Case 3:20-cv-01819-DMS-WVG Document 7 Filed 11/13/20 PageID.35 Page 2 of 2




 1         Having reviewed and considered the Joint Motion to Extend Time to File
 2   Response to Complaint (“Joint Motion”) (ECF No. 6), IT IS HEREBY ORDERED
 3   that the Joint Motion is GRANTED and the deadline for Defendant The Terminix
 4   International Company Limited Partnership to file a response to the Complaint in this
 5   action shall be extended by thirty (30) days, up to and including December 17, 2020.
 6         IT IS SO ORDERED.
 7
     Dated: November 13, 2020
 8
                                               ~"'j;,..,.y,..~
 9                                             Hon. Dana M. Sabraw
10                                             United States District Judge
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                               2
           ORDER GRANTING JOINT MOTION TO EXTEND TIME TO FILE RESPONSE TO COMPLAINT
